787 F.2d 591
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHIGAN EDUCATIONAL EMPLOYEES MUTUAL INSURANCE COMPANY,Plaintiff-Appellee,v.LEADER NATIONAL INSURANCE COMPANY, Defendant-Appellant.
85-1838
United States Court of Appeals, Sixth Circuit.
3/12/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE: MERRITT, WELLFORD and NELSON, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that defendant appealed on October 11, 1985, from the September 17, 1985, order determined plaintiff's motion for summary judgment.  The order determined liability but not damages and as such is a nonappealable order.  Rudd Construction Equip.  Co., Inc. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983).  The judgment of the district court determining damages was entered October 21, 1985.  The appeals period from that final judgment was tolled by the timely served Rule 59(e), Federal Rules of Civil Procedure, motion for rehearing.  Rule 4(a)(4), Federal Rules of Appellate Procedure.


3
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction since it was taken from a nonappealable order.  Rule 9(d)(1), Rules of the Sixth Circuit.